Title: To Thomas Jefferson from Stevens Thomson Mason, 17 October 1800
From: Mason, Stevens Thomson
To: Jefferson, Thomas



Dear Sir
Rasberry Plain Octr 17th 1800

You will probably have heard the issue of the Maryland Elections before this reaches you the aristocrats have sustained a great defeat. the numbers are 46 Reps, 34 Arists, at least. this Statement results from authentic returns that have been received. 5 Counties we have not heard from. we have some, but no great hopes, from them. should they however only give two Republicans, there will be a majority upon a joint ballot of both Houses in the choise of a Successor to Lloyd and in the appointment of their Governor & Council. The Tories of George Town and the Anglo federalist of Washington quite overpowered my brother JTM. they beat him more than two to one. The plan of taking the choice of Electors from the people is however, compleated upset. there will be certainly 5 and most probably 6 Republican Electors. I subjoin the returns of the different elections I am Dear Sir with great regard and respect Your Obt Servt

Stes. Thon Mason





Repn
Aristo


Washington
4



Frederick
4



Harford
4



Baltimore
4



Balt. town
2



A. Arundel
4




Annapolis
2




Cecil
4




Kent
4
Montgomery
  4 


QAnn
4
Charles
  4 


Caroline
4
P George
4.


Talbot
3

  1 


Calvert
3

  1 



46

14




Allegany
}
Not Heard from


St Marys


Somerset


Dorset


Worscester



